       Case: 3:21-cr-00338-JRK Doc #: 21 Filed: 06/29/21 1 of 2. PageID #: 58




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                             Case No. 3:21CR338

               Plaintiff,                             HON. JAMES KNEPP, II.

v.

JOSHUA JOHNSON,

               Defendants.



______________________________________________________________________________

              MOTION FOR LEAVE TO WITHDRAW AS COUNSEL
______________________________________________________________________________


       Now here comes CJA appointed Counsel for Defendant Joshua Johnson, Kurt W. Bruderly,

and hereby moves this Court for leave to withdraw as Counsel of Record for Mr. Johnson and

consequently appointed new CJA counsel.

       Pursuant to Local Rule 57.21, Counsel has provided Defendant Johnson written notice of

his intentions to request leave to withdraw as counsel, and in fact, this Motion comes at the request




                                                 1
       Case: 3:21-cr-00338-JRK Doc #: 21 Filed: 06/29/21 2 of 2. PageID #: 59




of Mr. Johnson and his family. Moreover, the details of this Motion were discussed with the Court,

the Government, and counsel for co-defendant in the Court’s June 28, 2021 off the record pretrial.

       Counsel moves for leave to withdraw as the attorney-client relationship has broken down

to the point where it cannot be salvaged. Defendant’s refusal to entertain the advice of Counsel,

inaccurate accusation of Counsel not having Defendant’s “best interests” in mind, and his repeated

expressed desire to obtain “a real lawyer” is the basis behind this Motion.

       Defendant, however, has the right to be represented by Counsel at all stages in the

proceedings against him, therefore, if the Court were to grant Counsel leave to withdraw, it is

requested that another CJA certified attorney be appointed to represent him as his financial position

has not changed since Counsel’s appointment. Accordingly, Counsel would/will immediately

provide new counsel with the entirety of Counsel’s case file.

       WHEREFORE, Counsel for Defendant Joshua Johnson, Kurt W. Bruderly, hereby

respectfully moves this court for leave to withdraw as counsel.

                                                       Respectfully submitted,

                                                       /s/ Kurt W. Bruderly
                                                       KURT W. BRUDERLY (0082705)

                                                       Kurt W. Bruderly
                                                       Law Offices of Kurt W. Bruderly, LLC
                                                       1119 Adams Street, Second Floor
                                                       Toledo, Ohio 43604
                                                       Tel: (419) 243-3800
                                                       Fax: (419) 243-4046
                                                       Email: kurt@lawkwb.com

                                        CERTIFICATION

        This is to certify that on June 29, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s ECF system.

                                                       /s/ Kurt W. Bruderly



                                                  2
